Citation Nr: 1817786	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-36 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date earlier than January 7, 2013 for establishment of service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2015.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2015 Board hearing on the earlier effective date issue on appeal, the Veteran's representative asserted that clear and unmistakable error (CUE) exists in a November 2012 rating decision that granted service connection for tinnitus and bilateral hearing loss and denied service connection for peripheral neuropathy of the right arm because the rating decision did not adjudicate entitlement to service connection for a sleep disorder as secondary to hearing loss, which the Veteran's representative has argued was reasonably raised by the record.  This assertion by the Veteran's representative is recognized as an expression of an intent to file a motion of CUE.  

In a precedential decision by the Court, in Jarrell v. Nicholson, the Court held that the question of CUE in a RO decision is a separate and distinct matter from the issue of an earlier effective date. See Jarrell v. Nicholson, 20 Vet. App. 326, 334   (2006). In that case, the Court held that, because the Board lacked jurisdiction over the merits of a claim in that case, a theory of CUE that had not been adjudicated by the AOJ, the appropriate course of action for the Board was to refer the CUE matter to the AOJ for adjudication in the first instance.  The Veteran is advised that the Board cannot adjudicate the CUE motion until it has been adjudicated by the RO and an appeal has been timely perfected.  

As such, the Board's adjudication of the issue on appeal of entitlement to an effective date earlier than January 7, 2013 for establishment of service connection for sleep apnea is deferred pending resolution of the motion raised by the Veteran's representative during the September 2015 hearing of whether clear and unmistakable error (CUE) exists in the November 2012 rating decision.  As such, appellate action on the earlier effective date issue must be deferred pending RO adjudication of the CUE claim.  The Board may not decide the CUE issue as part of the claim for an earlier effective date at this time because it lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the motion as to whether the November 2012 rating decision that granted service connection for tinnitus and bilateral hearing loss and denied service connection for peripheral neuropathy of the right arm contained CUE due to failure to adjudicate entitlement to service connection for a sleeping disorder as secondary to bilateral hearing loss, which the Veteran's representative has argued was reasonably raised by the record, specifically the Veteran's VA examination as to hearing loss.  The Veteran should be provided notice of the determination, and informed of his appellate rights.  He should be afforded an appropriate opportunity to respond.  

The RO should not return the claims file to the Board until either the Veteran perfects his appeal as to his CUE claim, or the time period for doing so expires, whichever occurs first, unless otherwise indicated by the Veteran and/or his representative.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




